Citation Nr: 9907762	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  98-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for a dorsal right 
wrist scar, secondary to ganglion cyst excision, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969 and has a period of verified active duty for training 
from August 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


REMAND

A preliminary review of the record shows that in October 
1974, the RO granted service connection for an asymptomatic 
scar of the right wrist, evaluated as 0 percent disabling 
effective from July 1974.  The RO made this determination 
based upon service medical records and a September 1974 VA 
examination.  The service medical records show that, in 
September 1968, the veteran underwent removal of a ganglion 
cyst from his right wrist, which apparently caused no further 
complications in service.  The VA examination made no 
objective findings of a current wrist disability.  In March 
1997, following a VA examination, the RO increased the 
evaluation to 10 percent, effective from September 1996.

In October 1985, Homer Skaggs, M.D., proffered the opinion 
that the veteran had a history of probable right median and 
ulnar neuropathy and that the median neuropathy may represent 
a form of carpal tunnel syndrome.  A VA examination in 
November 1985 made no objective findings of abnormality other 
than mild soft tissue swelling.  Another VA examination in 
April 1986 made no objective findings of abnormality.  
However, the examiner noted that the veteran complained of 
pain in the median nerve distribution of the right hand, 
whereas the cyst excision was on the dorsal surface of the 
right wrist.

In June 1987, Gerhard M. Grieser, M.D., stated that the 
veteran had undergone carpal tunnel surgery and that carpal 
tunnel syndrome is the entrapment of the median nerve beneath 
the carpal ligament, whereas ganglions are present on the 
dorsum of the hand and cause pain and numbness, but not in 
the same nerve distribution as the median nerve.  Two months 
later, Dr. Grieser reported that the veteran had total 
resolution of all symptoms attributable to carpal tunnel 
syndrome.  However, the doctor noted tenderness and swelling 
on the dorsum of the hand, and stated that he suspected 
tenosynovitis or another inflammatory problem.

An October 1987 VA examination found decreased grip strength 
of the right hand and edema of the dorsum of the right wrist.  
In July 1992, Thomas W. Wolff, M.D., stated that the veteran 
presented with a 22 year history of right hand swelling, and 
a prior ganglion removal and carpal tunnel release, with 
minimal relief of pain and swelling.  The doctor's impression 
was right hand pain and swelling, etiology unknown.  He 
stated that he wanted to rule out a systemic cause for the 
swelling.

In August 1996, Dr. Skaggs stated that the veteran had 
chronic edema and chronic intractable pain in the right hand 
due to tendonitis, carpal tunnel syndrome, and a ganglion 
cyst.  At a December 1996 VA examination, the examiner 
observed general soft tissue swelling of the dorsum of the 
right wrist and marked tenderness on moderate pressure of the 
dorsum of the right wrist and over the scar.  There was 
decreased movement of the fingers, decreased sensation over 
the thenar on the right hand, and decreased right hand grip 
strength.  The veteran was diagnosed with status post carpal 
tunnel surgery with moderately severe residual weakness of 
the right hand and status post ganglion cyst removal, well-
healed dorsal surface of the right hand.

The Board finds that the veteran has a lengthy history of 
right hand and wrist disability with symptomatology that 
apparently has not been alleviated by medical treatment.  
Several physicians have rendered conflicting opinions as to 
the etiology of the symptomatology.  It has been attributed 
to carpal tunnel syndrome, tendonitis, and the ganglion cyst.  
Given the differing diagnoses reflected in the medical 
record, the Board is of the opinion that the veteran should 
be afforded a thorough VA medical examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate specialty examination.  
The examiner should be provided with the 
claims file prior to the examination.  
The examiner is requested to review all 
pertinent records in the veteran's claims 
file, including the medical opinions of 
all private physicians and VA examiners.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  All clinical 
findings and subjective complaints should 
be reported in detail.  Thereafter, the 
examiner is requested to offer an opinion 
as to the nature and extent of the 
veteran's current disability.  In so 
doing, the examiner should identify 
whether the current symptomatology is 
causally or etiologically related to the 
ganglion cyst removal in service.  If the 
examiner believes that the symptomatology 
is derived from different sources, the 
examiner should, to the extent possible, 
specify which symptomatology is caused by 
the residuals of the ganglion cyst 
removal and which is caused by other 
pathology.  The examiner should 
specifically indicate whether the veteran 
has any limitation of motion, ankylosis, 
or nerve damage of the right wrist due to 
the excision of the ganglion cyst in 
1968; if so, the examiner should detail 
the nature and extent of such 
symptomatology.  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  When the above development has been 
completed, the case should again be 
reviewed by the RO and a rating decision 
prepared.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran should then be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
